Citation Nr: 0605815	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an effective date prior to February 5, 2002, 
for the grant of service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO.  

The veteran testified at a local hearing before a Decision 
Review Officer in February 2005.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

Of record is a June 1987 rating decision that initially 
denied the veteran's service connection claim for post-
traumatic stress disorder (PTSD).  

In an April 2002 decision, the RO granted service connection 
for PTSD and assigned a 50 percent evaluation, effective 
February 5, 2002, the date of the veteran's reopened claim.  

In his Notice of Disagreement concerning the February 2002 
rating decision on appeal, the veteran asserted that his 
award of benefits, consisting of a grant of service 
connection for PTSD, should be retroactive to the 1987 
decision.  

In August 2002, the RO increased the evaluation for the 
service-connected PTSD to 70 percent, effective on February 
5, 2002.  

In June 2004, the Board increased the veteran's evaluation 
for PTSD to 100 percent, effective on February 5, 2002, and 
remanded the effective date issue for further consideration.  

Subsequently, the veteran raised various contentions 
concerning clear and unmistakable error (CUE) with the 1987 
denial.  

Because the CUE issue is inextricably intertwined with the 
earlier effective date issue, the case must be remanded for 
initial RO adjudication of the CUE matter.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is remanded to the RO for the following 
action:

The RO should take appropriate steps to 
readjudicate the earlier effective date 
claim based on the specific contentions 
regarding CUE.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).   



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



 
 
 
 

